           Case 3:19-cv-00054-JM Document 28 Filed 08/10/20 Page 1 of 3



                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

SIDNEY LADELL BROWN                                                           PLAINTIFF
ADC #111805

V.                            CASE NO. 3:19-cv-00054 JM

OLLIE COLLINS, et al.                                                      DEFENDANTS

                                         ORDER

       Pending is Plaintiff Sidney Ladell Brown’s Motion for Default Judgment. (Doc.

No. 27). For the reasons set out below, the Motion is DENIED.

       Summons for Defendants Ronnie Williams and Standefer Tyler were served on

February 18, 2020, via certified mail delivered to the Osceola Police Department, 401 West

Keiser Avenue, Osceola, Arkansas 72370. Each envelope was signed for by a Jessica Hill.

(Doc. No. 15 at 2; Doc. No. 16 at 2).

       By July 14, 2020, neither Williams nor Tyler had filed any pleading responding to

Plaintiff’s Complaint. That same day, the Court issued an order directing Williams and

Tyler to explain why default judgment should not be entered against each of them. (Doc.

No. 21).

       Williams and Tyler responded to the Court’s Order on July 24, 2020, explaining

that they never received service of the Complaint. (Doc. No. 25). They further explained

that the dispatcher was not authorized to accept service or sign for certified mail on behalf

of either Williams or Tyler, personally. (Id.) Williams and Tyler now have authorized

Catherine P. Dean, City Attorney, to accept service on their behalves both in their official
         Case 3:19-cv-00054-JM Document 28 Filed 08/10/20 Page 2 of 3



and personal capacities. (Id.) Defendants filed their Answer on July 24, 2020. (Doc. No.

26).

       Brown filed his Motion for Default Judgement on August 3, 2020. (Doc. No. 27).

While Brown seeks entry of default judgment, the Court will treat his motion as an

application for entry of default. Johnson v. Dayton Elec. Mfg. Co., 140 F.3d 781, 783 (8th

Cir. 1998) (entry of default under Rule 55(a) must precede entry of default judgment under

Rule 55(b)).

       It is a pro se plaintiff’s responsibility to provide a proper address for service on a

defendant. Lee v. Armontrout, 991 F.2d 487, 489 (8th Cir. 1993). Entry of default is not

warranted if a plaintiff fails to properly serve a defendant. See Printed Media Servs., Inc.

v. Solna Web, Inc., 11 F.3d 838, 843 (8th Cir. 1933).

       Here, neither Williams nor Tyler received summons or the Complaint when signed

for by a dispatcher at the Osceola Police Department. Each Defendant answered Brown’s

Complaint well within 21 days after receiving it on July 22, 2020. (Doc. Nos. 25-1, 25-2).

Under these circumstances, default should not be entered against them.

       Further, nothing in the record indicates that the addresses Plaintiff provided for

Williams and Tyler were correct, or that either Defendant was properly served. See

Fed. R. Civ. P. 4 (describing methods of service for individuals); Ark. R. Civ. P. 4

(describing methods of service for individuals). See also 42 U.S.C. § 1997e(g) (waiver of

reply does not constitute admission of allegations in the complaint).




                                             2
  Case 3:19-cv-00054-JM Document 28 Filed 08/10/20 Page 3 of 3



Accordingly, Brown’s Motion for Default (Doc. No. 27) is DENIED.

IT IS SO ORDERED this 10th day of August, 2020.


                               ________________________________
                               UNITED STATES DISTRICT JUDGE




                                  3
